Citation Nr: 1714461	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

3.  Entitlement to service connection for prostatitis, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran submitted correspondence dated in August 2016 seeking to withdraw his appeal because he was unable to travel due to his health.  Shortly thereafter, the Veteran's representative filed correspondence stating that he clarified the appeals process to the Veteran and that the Veteran did not wish to withdraw his appeal.  See VA Form 21-4138 Statement in Support of Claim, August 2016.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's chronic fatigue syndrome did not have onset during the Veteran's active service and was not caused by active service.  

2.  The Veteran's prostatitis did not have onset during the Veteran's active service, and was not caused by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311, 3.313 (2016).

2.  The criteria for service connection for prostatitis have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination for his prostatitis in September 2010.

The Board finds that all necessary development has been accomplished, with regard to the prostatitis and chronic fatigue syndrome claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board acknowledges that no VA examination was provided and no VA opinion was obtained with respect to the Veteran's claim for chronic fatigue syndrome.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there were must be "medically competent" evidence of a current disability, "medically competent evidence is not required to indicate that the current disability may be associated with service."  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his chronic fatigue syndrome is due to ionizing radiation in service.  In his claims form, the Veteran stated that he "participated in the 1962 Nuclear Tests in the Pacific in the U.S.S. Princeton, Navy Task Group, Joint Task Force Eight exposing me to radiation."  See VA Form 21-526 Veterans Application for Compensation and/or Pension, p. 7.  Such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  The Board addresses these matters in further detail in the Merits section below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required.




II.  Merits

The Veteran contends that service connection is warranted for chronic fatigue syndrome based on his exposure to ionizing radiation and for prostatitis based on his exposure to Agent Orange.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

	A.  Chronic Fatigue Syndrome

The Veteran claims that he was exposed to ionizing radiation during his period of active service, and specifically during atmospheric testing performed in 1962 as part of "Operation Dominic," and that such exposure caused his chronic fatigue syndrome.  The Veteran stated he was on the flight deck of the U.S.S. Princeton during the testing and has not had exposure to radiation in other jobs or from medical sources.  See Radiation Risk Activity Information Sheet, June 2009. 

The Veteran's service treatment records (STRs) are negative for any complaints, notations or manifestations of, or treatment for, chronic fatigue syndrome.  Review of his service personnel records reflects that his military occupational specialty (MOS) was that of Aircraft Boatswain's Mate while on the U.S.S. Princeton (LPH-5).  The Veteran's post-service medical records reflect a diagnosis of "fatigue" in a form titled "Doctor's Statement" prepared by the Veteran's private physician, but does not state the date of diagnosis, whether the condition is chronic, or what caused the onset of the fatigue.  See "Doctor's Statement," Morrow Clinic Treatment Record, April 2009.  There are no other medical or service treatment records that show a diagnosis of or treatment for a chronic fatigue syndrome.

The evidence does not show, and the Veteran does not contend, that there was evidence of the disease during service or that it manifested to a compensable degree within one year of separation from active service.  Indeed, in his VA Form 21-526, the Veteran left blank the question asking when his disability began, only that he received treatment from his private physician from July 2006 to March 2009.  See VA Form 21-526, Veterans Application for Compensation or Pension, April 2009.

Service connection for disabilities that are claimed as due to exposure to ionizing radiation during service can be established through two presumptive paths.  One involves claims based on participation in a "radiation risk activity."  See 38 C.F.R. § 3.309(d) (2013).  Radiation risk activities are defined by regulation.  The Veteran was present aboard the U.S.S. Princeton during the atmospheric nuclear testing for Operation Dominic I and therefore participated in a radiation risk activity pursuant to the regulation.  Id.  However, chronic fatigue syndrome is not one of the diseases presumptively associated with radiation exposure in veterans who participated in radiation risk activities.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  Therefore, presumptive service connection is not warranted based on application of 38 C.F.R. § 3.309(d) (2016).

The other path to establishing service connection for a disability that is claimed as due to exposure to ionizing radiation is if the disability is a "radiogenic disease," that is, "a disease that may be induced by ionizing radiation."  38 C.F.R. § 3.311(b)(2).  Chronic fatigue syndrome is not recognized by VA as a radiogenic disease.  Id.  

Although the presumptive paths for establishing service connection are not available for the Veteran's chronic fatigue syndrome, the Veteran's claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's chronic fatigue syndrome was incurred in or caused by service.  The Veteran has not submitted but one page of medical evidence from his private treatment that shows a diagnosis of fatigue.  The evidence of record is devoid of a date of onset of the disability, but shows only that the Veteran sought treatment from 2006 to 2009.  There is no competent evidence attributing the Veteran's fatigue to exposure of ionizing radiation other than conclusory statements from the Veteran, therefore the nexus requirement of service connection is not satisfied.  The Board finds that entitlement to service connection is not warranted for the Veteran's claimed chronic fatigue syndrome.

	B.  Prostatitis

The Veteran contends that he has prostatitis as a result of his in-service herbicide exposure while serving in Vietnam.  Review of the service personnel records reflect that the Veteran served aboard the USS Princeton (LPH-5) which was on the official waters of the Republic of Vietnam from April 1962 and from October 1964 to December 1968.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that vessels such as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  The RO was also to reference a document listing the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010).
A review of the document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew member went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  This document revealed that the vessel the Veteran was on, the USS Princeton (LPH-5), operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore during April 1962 and from October 1964 to December 1968 (the latter dates are after the Veteran's separation from service).  Herbicide exposure is therefore presumed.

Certain chronic diseases may be presumed to have been incurred in service based on exposure to Agent Orange, including prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  However, the record does not show that the Veteran has ever had prostate cancer; but rather, he has had prostatitis.  Prostatitis is not a condition subject to presumptive service connection based on Agent Orange exposure.  38 C.F.R. § 3.309(e).

Even though a claimed condition may not be subject to presumptive service connection, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The first mention of a prostate abnormality is found in in February 2006 treatment records from Helen Keller Hospital.  These show that he underwent a prostate biopsy which led to a pathological diagnosis of areas of hyperplastic glands and inflammation.  July 2006 treatment records from Morrow Clinics document a diagnosis of prostatitis.  A current disability is therefore established.  

The Veteran was afforded a VA examination for his prostatitis in September 2010.  The examiner noted that the Veteran's medical history included dysuria with penile pain in service and treatment for urethritis which completely resolved the Veteran's symptoms.  The examiner also noted that the Veteran underwent a left-sided orchiectomy due to an enlarging hydrocele, which occurred in the mid-1970s.  The examiner documented onset of the prostatitis to be 2007 or 2008 when he began having trouble with normal urination manifested by a weak urine steam, nocturia, and frequent urination.  Upon examination, the examiner found that the Veteran was exhibiting urinary symptoms.  The Veteran had a normal relevant examination other than the observation of the left testicle absent following orchiectomy and a generally enlarged prostate.  

Based on this examination, the examiner found that is it less likely than not (less than a 50 percent probability) that the current genitourinary disability was caused by or a result of the genitourinary symptoms the Veteran had in service.  The examiner's rationale was that the current condition is prostatitis and benign prostatic hyperplasia (BPH), and the condition he had in service, based on a review of the service medical records, was urethritis.  The examiner explained that the conditions are separated by at least 40 years and the urethritis is not a risk factor for his current genitourinary situation.  

With respect to whether the Veteran's prostatitis is directly related to his military service, the record does not contain any competent evidence that the Veteran's prostatitis was present in service.  The Veteran's service treatment records (STRs) show that in the Veteran's August 1961 enlistment exam, all relevant body systems, including the genitourinary system, were marked as "normal."  In June 1962, the Veteran reported a painful left testicle and mild left inguinal aching after heavy lifting over the weekend.  In 1963, the Veteran was seen several times for genitourinary issues.  In February 1963, he was seen for tenderness in the left testicle and reported tenderness of epididymis with slight swelling.  In May 1963, the Veteran was seen for urethritis due to gonococcus, and was treated with antibiotics.  In September 1963, the Veteran's urinalysis results showed that his urine sample was "loaded with white blood cells."  The STRs state that he was treated and should return in a week for urinalysis.  He returned later that month and again in October 1963, and the results again showed a high white blood cell count.  Subsequent STRs are silent for in-service treatment of the Veteran's prostatitis.  As such, the evidence does not show that prostatitis manifested in service.  In addition, the first medical evidence of the Veteran's prostatitis is dated in July 2006, over 40 years after his military service.  Thus, there is no lay or medical evidence showing that his disorder manifested during service or at any time contemporaneous to service.  

In addition, the post-service medical evidence of record is absent any evidence relating or linking the Veteran's prostatitis to his military service in Vietnam.  Indeed, a review of these records reflects that the Veteran received treatment for his prostatitis, as well as other health-related issues many years after service.  As stated above, the only evidence of record suggesting a link or nexus between the Veteran's prostatitis and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.   

The Board has considered the statements of the Veteran asserting that his prostatitis is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The Veteran has not disputed the delayed onset; and has himself reported it as beginning in 2007 or 2008 to the VA examiner, therefore, it is not a matter of mere observation.  Instead, any nexus opinion would require further consideration.  Moreover, the Veteran has never reported that any medical professional has told him that his prostatitis was related to his military service.

In sum, the competent evidence of record fails to demonstrate that the Veteran's prostatitis was first diagnosed in service, or within one year of service discharge.  In addition, the competent evidence does not reflect that the Veteran's prostatitis was related to his military service, including any exposure to Agent Orange in service.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for prostatitis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for prostatitis is not warranted. 


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for prostatitis, to include as due to exposure to herbicides, is denied.


REMAND

The Veteran contends that he has COPD as a result of exposure to asbestos while in service.  Specifically, the Veteran contends that he was exposed to asbestos while performing his duties of cleaning fuel tanks, and that there were overhead pipes which were encased in asbestos.  The Veteran states that other service members would puncture the outer castings of the overhead pipes and slap the pipes, which caused the compartment to fog with asbestos dust.  He also states he was given "some kind of a breathing device" for cleaning the empty fuel tanks.  See VA Form 21-526 Veterans Application for Compensation and/or Pension, p. 8.

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for conserving asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter, "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disorder under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of a disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The M21-1 provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1 MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's military personnel records reflect that he was assigned to the U.S.S. Princeton during his period of service, and his MOS was MOS Code ABF or Aviation Boatswain's Mate, an MOS where asbestos exposure is probable.  M21-1 MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3c.  Given the Veteran's statements regarding his exposure to asbestos and his MOS resulting in probable exposure, the Board concludes that the Veteran was exposed to asbestos on active duty.

Review of the STRs reference the following in terms of respiratory problems:  At the August 1961 enlistment examination, the lungs and chest were marked as "normal."  In December 1961, he was treated for a cold with headaches and plugged ears.  In April 1962, the Veteran was seen for streptococcal pharyngitis.  In July 1962, the Veteran was treated for a "bad chest and head cold."  A March 1964 chest x-ray shows negative findings for any chest abnormalities.  There was no follow-up documentation about what treatment was administered or the duration of the treatment for the aforementioned visits to the medical center during service.  There were also no notations regarding the cause(s) of the respiratory problems.  The remainder of the STRs is negative for any evidence of respiratory problems, and at the September 1964 separation examination, the clinical evaluation of the lungs and chest were marked as "normal." 

The post-service private medical treatment records are few and reflect a diagnosis of COPD, but do not state when the Veteran was diagnosed, or what caused the Veteran's COPD.  In fact, the "Doctor's Statement" reflects that the Veteran was seen at Morrow Clinic in July and September 2006, December 2007, August and November 2008, and March 2009.  See Doctor's Statement, Morrow Clinic Treatment Record, April 2009.  The December 2007 treatment record shows that the Veteran was seen on that occasion for his COPD and he was exhibiting a productive cough, with crackles and coughing, sinus pressure, and pharyngeal erythema.
  
In March 2012, the Veteran's private physician examined the Veteran for purposes of the VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  At this examination, it was noted that the Veteran has COPD and asthma and is not able to prepare his own meals and needs assistance in bathing and tending to other hygiene needs, as well as clothing himself, due to COPD, as he experiences shortness of breath upon the slightest exertion.  The examination did not discuss when the Veteran was diagnosed or what caused the COPD.  

The Board acknowledges that the Veteran is housebound due, in part, to his COPD as documented in the Veteran's VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Assistance.  See, VA Form 21-2680, March 2012.  However, there is insufficient evidence in the claims file to determine whether the Veteran's COPD is related to his period of service.  In light of the exposure to asbestos during active service, and the post-service treatment records reflecting treatment for, and a diagnosis of, COPD, the Board finds that the Veteran should be afforded a VA examination to determine whether his COPD is related to his military service.

As this matter is being remanded for the reasons set forth above, any additional VA and private treatment records pertaining to the claim on appeal should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c);  38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting that he identify all locations of VA and non-VA treatment or evaluation for his COPD.  Assist the Veteran in obtaining any such records and associate them with the claims file.  If the records are not obtained or a request yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing, to include that he may submit medical records directly to VA.

2.  Ensure that the Veteran is scheduled for a VA examination with regard to his COPD.  The examiner must review the claims file in conjunction with the examination.

The examiner must provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD had its onset during his period of service, or that it is otherwise etiologically related to active service, to include whether it was caused by exposure to asbestos.  The examiner must take as fact that the Veteran was exposed to asbestos during active service.  In answering this question, the examiner should address any assertions made by the Veteran and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service, if any.  The examiner must support any opinion rendered with a rationale.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


